


110 HRES 357 IH: Supporting the goals and ideals of the

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. McCarthy of
			 California submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting the goals and ideals of the
		  Intermediate Space Challenge in Mojave, California.
	
	
		Whereas the Intermediate Space Challenge in Mojave,
			 California, is a program designed to capture the imagination of youths
			 regarding outer space;
		Whereas the aspiration of the Intermediate Space Challenge
			 is to introduce, instill, and energize youths’ interest in the engineering,
			 mathematics, and science career fields;
		Whereas the Intermediate Space Challenge focuses on 4th,
			 5th, and 6th grade students during their formative years;
		Whereas the Intermediate Space Challenge provides students
			 the opportunity to visit the Mojave Air and Space Port, a 3,300 acre flight
			 research center;
		Whereas aviation legends such as Burt Rutan and Mike
			 Melvill of SpaceShipOne fame have worked with and spoken to students
			 participating in the program;
		Whereas the Intermediate Space Challenge enables students
			 to work together in a team environment to choose a team name, create team
			 banners, craft an essay, and develop and use their math and science skills to
			 construct and launch a small rocket under appropriate supervision; and
		Whereas the program judges student rocket teams on banner
			 designs, essays, and rocket construction and performance: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of the Intermediate Space Challenge;
			(2)commends the
			 volunteers who run the Intermediate Space Challenge and the Mojave Air and
			 Space Port for opening its facility to the young leaders of the future in the
			 science and engineering fields; and
			(3)encourages teachers and school
			 administrators across the country to implement similar programs to stimulate
			 students and infuse them with a love of engineering, mathematics, and
			 science.
			
